Title: From George Washington to John Cochran, 31 August 1785
From: Washington, George
To: Cochran, John

 

Dear Sir,
Mount Vernon 31st Augt 1785

Your favor of the 9th by Captn Packard, accompanying the Hounds sent by the Marqs de la Fayette to your care for me, came safely a few days ago. For the trouble you have had with the latter, I offer you my thanks; and if any expences have been incurred previous to their re-embarkation at New York, I will pay them on the first notice.
I persuade myself you are too well convinced, my dear Doctor, of my friendship, and of my inclination to promote your interest, or wishes, to doubt my ready compliance with the request of your letter (respecting the Office of Continental treasurer) were it compatible with that line of conduct I had prescribed for my government. But from my knowledge of the Composition of Congress—The State politics of its Members—And their endeavors to fill every civil Office with a Citizen from their own State, (if not altogether, at least by compromise), that I early took up a determination not to hazard the mortificaton of a refusal, or of the passing by, my application, by not asking any thing from it. And to this resolution I was further prompted, by the numberless applications with which it was impracticable, and in many instances would have been improper for me, to have complied. Except in a single one, and that not pointed directly to any Office, I have never gone beyond the general recommendation which accompanied my resignation; nor do I believe I ever shall.
Mrs Washington who does not enjoy good health, presents her compliments to, and offers best wishes for, Mrs Cochran & yourself; to whom please to add, and accept, those of Dear Sir Yr Most Obedt & Affecte Hble Servt

Go: Washington

